DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 6/27/2022 was filed after the mailing date of the Notice of Allowance on 4/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks



This office action is responsive to the amendment filed on 3/14/2022.  Claims 1, 3-7, 9-15, 18-24 are presented for examination.  Independent claims 1, 7, 15 were amended and dependent claim 18 was amended.  Claims 2, 8, 16-17 were cancelled.  Claims 23, 24 were newly added.

Allowable Subject Matter




Claims 1, 3-7, 9-15, 18-24, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  More specifically, although Shabtay teaches a first optical lens [Fig. 3; e.g. lens L1, 0054] having a convex surface [Fig. 3; e.g. surface R1, 0054] facing a first side [e.g. the side facing R1, 0054]  and a concave surface [Fig. 3; e.g. surface R2, 0054] facing a second side [e.g. the side facing R2, 0054] and a second optical lens [Fig. 3; e.g. lens L2, 0054] having a concave surface [Fig. 3; e.g. surface R4, 0054] and a convex surface [Fig. 3; e.g. surface R3, 0054], the configuration of the second optical lens is different from the claimed invention.  In Shabtay, the second optical lens has the same configuration of convex and concave surfaces as the first optical lens, whereas the claimed invention has the opposite configuration for the second optical lens (i.e. a concave surface facing the first side and a convex surface facing the second side).  Also, please refer to the Applicant’s remarks filed on 3/14/2022 for more reasons for allowance.  Accordingly, the limitations of claims 1, 3-7, 9-15, 18-24 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/GORDON G LIU/Primary Examiner, Art Unit 2612